DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Status of the Claims 
2.	Claims 1-14 are currently pending. Claims 1-8 have been elected without traverse in the response filed on 09/26/2022.  Claims 9-14 have been withdrawn as being drawn to a non elected invention. Claims 1-8 are currently under examination. This office action is the first office action on the merits of the claims. 
                                                                       Election/Restrictions
3.	Applicant’s election of Group I claims 1-8 in the reply filed on 09/26/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-14 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/26/2022.
Claim Interpretation
4.	Concerning claim 1 the limitation of “a methyl vinyl ether-co-maleic anhydride copolymer” is given its broadest reasonable interpretation of a polymer which includes a methyl vinyl ether unit and a maleic anhydride unit but can additionally comprise of monomer units. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Concerning claim 1 the claim recites “in the copolymer matrix”  in the indication of step (1) which  renders the claim indefinite as there is not enough antecedent basis for the claimed limitation as there is no prior indication of a polymer matrix. 
Concerning claim 5 the claim recites “wash solvent” which renders the claim indefinite as there is not enough antecedent basis for this limitation. 
Claims 2-4, 6-8 are rejected as being dependent from a rejected base claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-3, 5-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Azorlosa (US 3,448,088).
Concerning claim 1 Azorlosa teaches the making of methyl vinyl ether maleic anhydride copolymer which provides a precipitated polymer which is formed in a benzene solvent (column 3 lines 45-70). The precipitated polymer had 50 mL of benzene added to it and was then filtered (column 4 lines 1-15). The filter cake is indicated to be reslurried twice in the filter funnel with 50 ml portions of benzene and sucked as dry as possible to remove any residual monomers (column 4 lines 15-20).  The polymer was then dried to a constant weight in a 45° vacuum oven (column 4 lines 15-30).   This indicates the benzene solvent system would be a solvent system in which one or more impurities is soluble such as residual monomers which Azorlosa teaches are removed by the washing step and which are indicated to be soluble in benzene (column 3 lines 45-65) , and in which the methyl vinyl ether maleic anhydride is not soluble, as is indicated by the indication that the polymer precipitates from the benzene solvent (column 4 liens 10-15). This indicates that the benzene which is provided corresponds to the solvent system of claimed step (1). The indication the filter cake being reslurried twice in the filter funnel with 50 mL portions of benzene and sucked as dry as possible indicates that the wet filter cake of the methyl vinyl ether co maleic anhydride copolymer is washed with the solvent system as indicated in claimed step (2) and is filtered from the solvent system as is indicted by claimed step (3).  This is indicated to be done to remove an residual unreacted monomers which indicate that the washing would efficiently and effectively extract trace impurities for the copolymer matrix. The indication of then vacuum drying the polymer indicates the claimed step 4 of drying the subsequent wet filter cake of the said copolymer.  
Azorlosa does not specifically indicate that the methyl vinyl ether co maleic anhydride copolymer which is formed from this process is a ultra-pure methyl vinyl ether co malic anhydride copolymer. However the polymer of Azorlosa undergoes each of the claimed method steps in order to form a polymer which has residual impurities such as residual monomers removed from it. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.I. 
As such since Azorlosa teaches a methyl vinyl ether co maleic anhydride copolymer which undergoes the claimed process steps and that said steps are used to reduce the presence of some impurities than the polymer formed from Azorlosa is considered to be a ultra-pure methyl vinyl ether co maleic anhydride copolymer material. 
Alternatively in the event that the polymer formed from the example of Azorlosa is not considered to be ultra pure, it would have been obvious to one of ordinary skill in the art at the time of filling to alter the method of Azorlosa to increase the amount of washing of the polymer of Azorlosa in order to give an ultra pure polymer because the washing step is indicated to be used to remove impurities from the polymer and providing a purer polymer would allow for greater control of the polymer formed and greater control of any subsequent reaction of the polymer because of the lack of impurities to cause side reactions. 
Concerning claim 2 Azorlosa does not specifically teach that one or more of the impurities comprise one of the claimed compounds. 
However applicants specification indicates that many impurities in a poly methyl vinyl ether malic anhydride copolymer are generated during the polymerization process and are not due to contamination of raw materials (applicants specification pg 3 lines 15-30) and include the formation of compounds such acetaldehyde and methanol from trace levels of water that is inherently in the system (pg 3 liens 20-30 and pg 4 lines 1-5). 
As such the polymerization of Azorlosa of methyl vinyl ether and maleic anhydride would be expected to have trace amounts of acetaldehyde and methanol present.  Acetaldehyde and methanol are both known to be soluble in benzene. As such the exemplary benzene wash indiated by Azorlosa would result in the removal trace impurities of the soluble acetaldehyde and methanol present in the copolymer.  As such the method steps of Azorlosa would result in the extraction of there trace impurities and would therefor meet the claimed limitations. 
Concerning claim 3 the solvent system of Azorlosa is benzene, which is a aromatic hydrocarbon compound and so is one of the claimed solvent systems. 
Concerning claim 5 Azorlosa teaches that the amount of the isolated polymer which is formed from the method ranges from 12.08 g to 13.46 g of the final methyl vinyl ether co maleic anhydride copolymer (column 5 lines 20-30) and that the filter cake was washed twice with 50 mL portions of benzene indicating that 100 mL of benzene are used per the indicated amount of the copolymer. Benzene is known to have a density of approximately 0.8765 g/cm3 which indicates that for the 100 mL used in the washing step of Azorlosa 87.65 g of benzene are used which gives a ratio of between 87.65:12.08 and 17.65:13.46 or approximately  7.256:1 to 6.512:1.  This range is within the claimed range of form 1:1 to 20:1 wt/wt and as such the method of Azorlosa teaches the claimed limitations. 
Concerning claim 6 Azorlosa teaches that the last temperature change used for the polymer is to cool to room temperature (column 4 lines 9-20) after which the washing step (2) indicated in the discussion of claim 1 is performed. As such step (2) would be performed at room temperature which corresponds to approximately 23°C.  This is within the claimed range of 20-140 °C and as such the method of Azorlosa would reach the claimed limitations. 
Concerning claim 7 Azorlosa teaches that that the filter cake is indicated to be reslurried twice in the filter funnel with 50 ml portions of benzene and sucked as dry as possible to remove any residual monomers (column 4 lines 15-20).  This corresponds to 2 individual batch wash cycles and as such Azorlosa teaches the claimed limitation. 

Claim Rejections - 35 USC § 103
7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Azorlosa (US 3,448,088).
Concerning claim 4 Azorlosa teaches the process of claim 1 as is indicated above. The exemplary process provided by Azorlosa teaches the use of benzene as the solvent system (column 4 lines 5-20).  
Azorlosa teaches after copolymerization that the precipitated interpolymer is isolated by any suitable means such as by filtrateoin, washed with fresh solvent and vacuum dried (column 2 lines 35-45) and that the solvents that can be used in the method include benzene, toluene, and methylene chloride (column 2 lines 45-55).  As such these solvents would be substantially equivalent and interchangeable with one another. 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the exemplary method of Azorlosa to exchange the exemplary benzene solvent for a solvent of toluene or methylene chloride because Azorlosa teaches that these solvents can be used in the method and that the benzene toluene and methylene chloride are alternative solvents to one another and substantially equivalent and interchangeable with one another. 

8.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Azorlosa (US 3,448,088) as applied to claim 1 above, and further in view of Wang (CN 102030856 A; all citations refer to the English language machine translation which was provided with the restriction requirement filed on 06/15/2022).
Concerning claim 8 Azorlosa teaches the process of claim 1 as is indicated above, which includes a washing step where the methyl vinyl ether maleic anhydride copolymer is washed with fresh solvent and vacuum dried (column 2 lines 35-45) by means of a filter cake which reslurried twice in the filter funnel with 50 ml portions of benzene and sucked as dry as possible to remove any residual monomers (column 4 lines 15-20).
Azorlosa does not particularly indicate what the total extraction time of washing step of claimed step (2) is.
Wang teaches a method of providing a high quality alkyl vinyl ether maleic anhydride copolymer (paragraph 0012) which includes washing step where the methyl vinyl ether co maleic anhydride copolymer is washed with a solvent and is then filtered (paragraph 0013) to remove residual monomers and other impurities (paragraph 0012).  Wang taches that the washing time is from 1 minute to 5 hours and is preferably from 10 minutes to 1 hour (paragraph 0017).  This preferred range is within the claimed range of the claimed total extraction time This indicates a useful time frame for a washing step of a methyl vinyl ether co maleic anhydride copolymer in order to provide removal of residual monomers and other impurities. 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the method of Azorlosa to have the washing step have the claimed extraction time because Wang teaches that from 10 minutes to 1 hour is a particularly useful amount of time to wash a methyl vinyl ether co maleic anhydride copolymer in order to remove residual monomers and other impurities and as such would allow the method of Azorlosa to effectively remove residual monomer and other impurities. 

Conclusion
9.	 Claims 1-8 are rejected. No claims are currently allowable. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763    

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763